Citation Nr: 0413678	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  99-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) prior to 
November 20, 1995.

2.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD on and after November 20, 1995.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to June 1965 
and from September 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from the  Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Indianapolis, Indiana.  
Specifically, it arose from the August 1995 rating action 
that put into effect, the Board's August 1995 decision that 
granted service connection for PTSD.  In that rating action, 
a 30 percent schedular evaluation was assigned effective from 
1989.  In a September 1998 rating action, a 70 percent 
schedular evaluation was assigned, effective from November 
1995.  (Parenthetically, it is observed that the veteran also 
has been awarded a total disability rating based on his 
unemployability due to service connected disability, [TDIU] 
effective from November 1995.)  

In June 2002, the Board issued a decision in this matter.  In 
that decision, the Board denied schedular evaluations in 
excess of 30 percent prior to November 1995, and in excess of 
70 percent since then.  The veteran appealed the Board 
decision, and, in April 2003, the Secretary of Veterans 
Affairs submitted a Joint Motion to Remand (joint motion).  
The United States Court of Appeals for Veterans Claims 
(Court) granted the joint motion that same month, and, 
therefore, the June 2002 Board decision was vacated.  The 
Board remanded this matter in August 2003 for additional 
development and the claim is now again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims have been developed and obtained.

2.  The veteran's service-connected PTSD has been manifested 
by an inability to obtain or retain employment since March 
15, 1989.

CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD has been met since March 15, 1989.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2003); 38 C.F.R. § 4.29, 4.125-4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, through his representative, has asserted that he 
is entitled to either a 100 percent schedular rating or a 
TDIU rating since March of 1989.

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran initiated his claim of entitlement to service 
connection for PTSD in March 1988.  An August 1995 Board 
decision granted service connection.  A 30 percent schedular 
disability evaluation, effective August 1989 was assigned in 
a September 1995 rating decision.  (A 100 percent evaluation 
due to the veteran's hospitalization was assigned prior to 
that date, effective in March 1989.)  His schedular 
disability rating was subsequently increased to 70 percent, 
effective November 20, 1995, in a September 1998 rating 
decision.

On November 7, 1996, new regulations evaluating mental 
disorders went into effect.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Thus, the Board will proceed to analyze the 
veteran's claim for an increase under both sets of criteria 
to determine if one is more favorable to him.  If an increase 
is warranted based solely on the revised criteria, the 
effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  VAOGCPREC 3-2000 
(Apr. 10, 2000).

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9400, 
Note (1) (1996).

Under the prior criteria, a 50 percent evaluation for PTSD 
was warranted where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
In the alternative, a 100 percent evaluation was warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  As well, a 100 percent 
evaluation was awarded if the veteran was demonstrably unable 
to obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The appellant only needed to 
meet one of these criteria to be granted a 100 percent 
evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised rating criteria, a 70 
percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

A 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).

Under the revised criteria, the symptoms listed are not 
intended to constitute an exhaustive list, but rather serve 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Here, the veteran has consistently asserted that he is unable 
to work.  If fact, Social Security Administration (SSA) 
records reveal that the veteran has been unemployed since 
January 1988, due to PTSD symptoms.  In the instant case, the 
impact of the veteran's service-connected PTSD on his social 
and industrial abilities is of consequence vis-à-vis both the 
prior and revised criteria for rating his psychiatric 
condition, not merely whether the veteran had been employed.

A VA discharge summary reflecting in-patient care from March 
15, 1989, to July 12, 1989, is the first medical evidence to 
contain a diagnosis of PTSD.  The record indicates that at 
discharge, the veteran was considered competent and 
employable.

A May 1989 VA medical record indicates that the veteran' 
chief complaints were recurrent dreams and flashbacks, 
intrusive thoughts and feelings that people were after him.  
The record contains diagnoses of continuous alcohol 
dependency, dysthymic disorder, and moderate PTSD.  The 
record indicates that the veteran was unemployed and that his 
psychosocial functioning was moderately impaired.

In contrast to the above, a June 1989 letter from a VA 
psychologist indicates that the veteran required continued 
out-patient therapy for PTSD for at least one to two years 
before the veteran "might possibly be able to return to 
work."

A January 1990 VA record indicates that the veteran had been 
hospitalized on November 12, 1989, under suicidal 
observation.  The record indicates that at the time of the 
veteran's discharge, he had no evidence of psychosis, no 
evidence of a major mental disorder, and had a long history 
of manipulative behavior to get himself admitted to the 
hospital.  The record indicates that the veteran could resume 
his previous level of activities including employment at any 
time but that the veteran indicated that he did not think he 
could work and had no plans to return to work.

A VA discharge summary reflects in-patient care from August 
20, 1991, to September 13, 1991.  The summary reflects that 
after discharge, the veteran was expected to return to full 
activities and employment and had a fair overall prognosis.

A June 1994 VA medical record indicates that the veteran was 
likely to withdraw into fantasy under stress and to brood 
about problems in obsessive and nonproductive ways.  The 
record also indicates that he was likely to have conflicts 
with authority figures and his behavior controls and judgment 
were very poor.  The record indicates that these problems 
were chronic and prognosis for change was poor.

A June 1994 VA examination report indicates that the 
examiner, after review of the veteran's claims folder and 
mental status examination, did not find conclusive evidence 
to support a diagnosis of PTSD.  The report indicates that 
the veteran's alcohol problems and dysthymia had at least a 
moderate negative impact on his industrial and psychosocial 
functioning.  The evidence of record indicates that the 
veteran had been admitted to the VA medical facility so that 
his June 1994 examination could be conducted.  The discharge 
summary contains a global assessment of functioning (GAF) 
score of 60 at discharge and a GAF score of 55 for the 
preceding year, both of which are indicative of moderate 
symptoms and moderate difficulty in social and occupational 
function) such as conflicts with peers or co-workers) on a 
hypothetical continuum of mental health and illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).

A September 1995 VA examination report contains a diagnosis 
of PTSD and reflects that the veteran indicated that he got 
along well with his neighbors and son but indicated he had an 
inferiority complex and felt jealous of others.

During this period of the veteran's appeal, he was rated as 
30 percent disabled due to his service-connected PTSD.  While 
some of the medical evidence of record indicates that the 
veteran would be able to return to employment, other evidence 
is indicative of an opposite conclusion.  Mainly, the June 
1989 letter from a VA psychologist that indicated the veteran 
required continued out-patient therapy for PTSD for at least 
one to two years before the veteran' might possibly be able 
to return to work, when combined the evidence of potential 
conflict with co-workers and authority figures due to his 
moderate symptoms and the conclusion the veteran was 
unemployable for Social Security Administration purposes due 
to PTSD symptoms, raises a reasonable doubt as to whether the 
veteran would have been able to obtain or retain employment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  As 
required by statute and regulations, all reasonable doubts 
raised by the evidence of record must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Accordingly, with resolution of reasonable 
doubt in the veteran's favor, the Board concludes that prior 
to November 20, 1995, the criteria for a 100 percent 
schedular disability rating under regulation in effect prior 
to 1996 have been met.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).  

On and after November 20, 1995, the veteran has been rated as 
70 percent disabled due to his PTSD and has been in receipt 
of a TDIU rating.  In view of the TDIU rating, any increase 
in his schedular rating will not effect the amount of his 
compensation.  In any event, in addition to some other 
criteria, TDIU ratings are based on whether all of the 
veteran's service-connected disabilities result in the 
veteran being unable to secure or follow substantially 
gainful employment.  See 38 C.F.R. § 4.16 (2003).  While the 
veteran is service-connected for residuals of a fractured 
fifth left metatarsal in addition to his PTSD, the September 
1998 rating decision reflects that the veteran's TDIU rating 
was based on his unemployability due to his PTSD 
symptomotology.  The Board has carefully reviewed the 
evidence of record, including SSA records and VA examination 
reports in December 1996 and February 1999, and agrees that 
the evidence reveals that the veteran's service-connected 
PTSD symptomotology includes unpredictable reactions and an 
inability to be supervised on a regular basis.  Utilizing the 
criteria in effect prior to November 1996, this 
symptomotology warrants a 100 percent schedular disability 
rating on and after November 20, 1995.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  

In brief, the Board concludes that the criteria for the 
assignment of a 100 percent schedular evaluation for PTSD 
have been met, effective from March 1989, when service 
connection was established.  

As the maximum benefit sought on appeal, or a 100 percent 
schedular disability rating, has been granted, the Board 
dispenses with ensuring compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).
 

ORDER

A 100 percent disability rating for PTSD is granted from 
March 15, 1989, subject to the laws and regulations governing 
the disbursement of VA monetary benefits.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



